The opinion of the court was delivered, January 5th 1869, by
Sharswood, J.
This cause has been in this court by writ of error twice, and is reported in 10 Wright 376 and in 1 P. F. Smith 377. The principal points of contention were settled in those cases and we see no reason to review them. They dispose of all the errors now assigned except the 3d, 5th and 6th.
It was decided that there was evidence of a fraud in Rider, from which a trust ex maleficio resulted, of which the plaintiff Mrs. Maul could avail herself, unless she was barred by the limitation provided by the 6th section of the Act of April 22d 1856, Pamph. L. 532. That section limits to five years the time within which an action may be brought to enforce any implied or resulting trust as to realty, “ provided that as to any one affected with a trust by reason of his fraud, the said limitation shall begin to run only from the discovery thereof, or when by reasonable diligence the party defrauded might have discovered the same.” In Maul v. Rider, 1 P. F. Smith 377, the judgment below was reversed, because from one of the answers to the plaintiffs’ points the jury might have understood that there was no such fraud as raised a trust, unless Rider undertook to act as agent for Jacobs. “ The legal title to the land,” said Mr. Justice Strong, “was not acquired from the Latimers until January 19th 1853. Of course there could have been no trust of that before that time. But Jacobs died in 1849. He never, therefore, had any knowledge of the fraudulent acquisition, or any means of knowledge. When he died, his daughter the plaintiff was a minor, and she did not attain her majority until December 5th 1855, within five years from the time when this action was brought. I find no evidence that she ever knew of the fraudulent acquisition of the title before she came of age, or before this suit was brought or evidence that reasonable diligence would have revealed the fraud to her. It is true, the court was not asked to charge that there was no such evidence, and here is the difficulty, had they been so asked they could not have refused.” The only new fact bearing on this question, which appears on this record, and which did not appear before, is that the conveyance of the legal title, — the deed of January 19th 1853, E. & M. Latimer to John Rider, was recorded September 28th 1854. In answer to the plaintiff’s 4th point, that there was no evidence that the plaintiff had notice or might have discovered the fraud with reasonable diligence, the court answered, “We think the recording of his deed by Rider in 1854, showing the whole of the title being in the defendant, would be such a publication of holding adverse to the plaintiff as *171ought to have put her upon inquiry, and that by reasonable diligence she might have discovered.” The same instruction is in substance repeated in the answers to the plaintiff’s 7th and the defendant’s 1st point. These answers are the subject of the 3d, 5th and 6th errors assigned.
It is sometimes said that the record of a deed is constructive notice to all the world. That, it is evident, is too broad and unqualified tan enunciation of the doctrine. It is constructive notice only to those who are bound to search for it: thus subsequent purchasers and mortgagees, and perhaps all others who deal with or on the credit of the title, in the line of which the recorded deed belongs. But strangers to the title are in no way affected by it. Thus it has been held that the record of a deed between third persons is no notice to a purchaser at sheriff’s sale who does not claim through or under that deed: Keller v. Nutz, 5 S. & R. 246.
If conveyances from one stranger to another would be notice to all the world, miserable would be the situation of the purchaserDuncan, J., Id. In like manner the recording of subsequent titles by grantees, unconnected by the record with the original title, will not affect a purchaser: Lightner v. Mooney, 10 Watts 407. Now, as to the transaction between the Latimers and Rider, the plaintiff was as much a stranger to it as if her title had been to other land. Her equity could not be affected by any deed of Latimer to Rider, for Rider would take with notice. She had a right to act on the presumption that Rider was honest.
There was no relation, no fact, no circumstance of suspicion which imposed on the plaintiff the duty of searching the recorder’s office to find out whether Rider or anybody else, by obtaining a deed for the legal title, meant to claim adversely to her. The registry of the deed is not publication to the world at large — it is far from being so in fact, and it is not so in law. The words of the Act of Assembly are not “ when the party defrauded might have discovered the same,” but when “by reasonable diligence” he might have done so. These words are surely not to be rejected and the act construed as if they were not in it. There are very few facts which diligence cannot discover, but there must be some reason to awaken inquiry and direct diligence in the channel in which it would be successful. This is what is meant by reasonable diligence.
We are bound to apply to the interpretation of this statute that principle in regard to constructive notice which has been so long and well settled — that whatever puts a party on inquiry amounts in judgment of law to notice, provided the inquiry becomes a duty, as in case of purchasers and creditors, and would lead to the knowledge of the requisite fact by the exercise of ordinary diligence and understanding: Jacques v. Weeks, 7 *172Watts 267. Even a general rumor of a conveyance would not have been enough to have made it the duty of the plaintiff to search the record. Notice of such a rumor is not considered as either actual or implied notice. Indeed, to set on foot an inquiry into the foundation of mere rumors would, in most cases, be a vain and impracticable pursuit: Ibid. There must be some act— some declaration from an authentic source — which a person would be careless if he disregarded, which is necessary to put a party on inquiry, and call for the exercise of reasonable diligence. We see no evidence in this case of anything to put the plaintiff on inquiry. The same state of things which would have put her on inquiry of the record would have sufficed to have driven her to seek for information from the grantors, or even from Rider himself. The record was only one source of knowledge, but not necessarily the only one. We are of opinion that there was error in the instruction of the court of which the plaintiffs in error complain.
If the jury in the court below were of the opinion that there was an executed parol partition of the land between Jacobs and Rider, then the defendant was entitled to a verdict in his favor for his part in severalty. So if the jury were of the opinion that the deed from Latimer to Rider, dated January 19th 1853, was procured by the fraud of Rider, then as there was no evidence in the case that Mrs. Maul had notice, or might by reasonr able diligence have discovered the same within the period of limitation prescribed by the Act of 1856, before suit brought, the plaintiffs were entitled to a verdict for the remaining moiety of the tract, the share of Jacobs in severalty, and the jury should have bee*n so instructed.
Judgment reversed, and venire facias de novo awarded.